17 N.Y.3d 852 (2011)
2011 NY Slip Op 84094
954 N.E.2d 1172
930 N.Y.S.2d 547
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
COREY GAMBLE, Appellant.
Motion No: 2011-752.
Court of Appeals of New York.
Submitted July 18, 2011.
Decided September 20, 2011.
Motion for reargument granted to the extent that, upon reargument, this Court's June 23, 2011 order is vacated and the following is substituted in its place: Motion by appellant pro se to relieve Richard M. Greenberg, Office of the Appellate Defender, as counsel to the appellant herein granted [see 17 NY3d 775 (2011)]. Motion for other relief denied.